DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 4/22/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 3 contains the limitation “powder mainly contains” in line 1. It is unclear to what degree the powder is intended to contain the subsequently listed materials to be to satisfy the limitation “mainly contains”. For the purpose of examination, “powder mainly contains” will be considered to mean the “powder contains”.
	Claim 5 depends from claim 3 and, therefore, also contains this limitation.

The term “low boiling point” in claim 7 lines 1-2 is a relative term which renders the claim indefinite. The term “low boiling point” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, any boiling point will be considered to meet the limitation “low boiling point”.

Claim 7 contains the limitation “paste material mainly contains” in line 2. It is unclear to what degree the powder is intended to contain the subsequently listed materials to be to satisfy the limitation “mainly contains”. For the purpose of examination, “paste material mainly contains” will be considered to mean the “paste material contains”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. (JP 2019-016771 A, hereafter Imoto ‘771, with machine translation; provided with the IDS of dated 3/5/2021) in view of Matsuda et al. (U.S. Patent Application Publication 2011/0297321, hereafter Matsuda ‘321).
Note: References to Imoto ‘771 refer to the location in the machine translation.

Claims 1 and 6: Imoto ‘771 teaches a substrate processing apparatus (abstract, Fig. 1, [0001]) comprising:
a processing chamber (10) where a substrate support (56) on which a substrate (W) is placed and a target holder (56b) are disposed (Fig. 1, [0014], [0016], [0019]);
a freezing device (52, 54) with a gap (G) with respect to a bottom surface of the substrate support and having a chiller and a cold heat medium laminated on the chiller (Fig. 1, [0016], [0018], [0019]);
a rotating device configured to rotate the substrate support ([0007], [0028]);
a first elevating device (74) configured to raise and lower the substrate support (Fig. 1, [0032]); and
a coolant channel (54a) formed in the chiller to supply a coolant to the gap (Fig. 1, [0018]),
where heat is transferred between the substrate support and the cold heat medium through the gap ([0019]).
Imoto ‘771 further teaches that the substrate processing apparatus can be a plasma apparatus for semiconductor devices ([0015]).

With respect to claim 1, Imoto ‘771 does not explicitly teach that a cold heat transfer material is disposed in the gap. With respect to claim 6, Imoto ‘771 does not explicitly teach that the cold heat transfer material is grease.
Matsuda ‘321 teaches a substrate processing apparatus (abstract, Fig. 1) comprising a plasma apparatus for semiconductor devices (abstract, [0002]) comprising a substrate support (13), an underlying heat transfer stage (10, 16), and a gap (11) between a bottom surface of the substrate support and the heat transfer stage (Fig. 1a, [0037], [0039]). Matsuda ‘321 teaches that disposing a thermal grease in the gap in contact with the substrate support and underlying heat transfer stage improves cooling efficiency ([0039]). Both Matsuda ‘321 and Imoto ‘771 teach substrate processing apparatuses (‘771, abstract, Fig. 1, [0001]; ‘321, abstract, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disposing a thermal grease in the gap in contact with the substrate support and underlying heat transfer stage as taught by Matsuda ‘321 in the apparatus taught by Imoto ‘771 because it increases cooling efficiency, as taught by Matsuda ‘321.

Claim 8: Imoto ‘771 teaches that an annular protrusion (56c) that is coaxial with a rotational center of the substrate support is formed on the bottom surface of the substrate support (Fig. 1, [0020]),
an annular recess that is coaxial with the protrusion is formed on an upper surface of the cold heat medium (Fig. 1, [0020]),
the protrusion is loosely fitted in the recess (Fig. 1, [0020]), and
the gap is formed between the recess and the protrusion (Fig. 1).

Claims 9 and 10: Imoto ‘771 teaches that the elevating device raises and lowers the freezing device (Fig. 1, [0032]).
With respect to claims 9 and 10, the modified teachings of Imoto ‘771 do not explicitly teach that the apparatus comprises a second elevating device configured to raise and lower the freezing device.
However, it has been held that the duplication of parts is obvious in the absence of new or unexpected results. See MPEP 2144.04.VI.B.
Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. ‘771 in view of Matsuda et al. ‘321 as applied to claim 1 above, and further in view of Lu et al. (U.S. Patent Application Publication 2010/0022423, hereafter Lu ‘423). Herbig et al. (U.S. Patent Application Publication 2022/0142927, hereafter Herbig ‘927) included as evidentiary reference.
The modified teachings of Imoto ‘771 teach the limitations of claim 1, as discussed above. With respect to claim 2, they do not explicitly teach that the cold heat transfer material is a powder. With respect to claim 3, they do not explicitly teach that the powder contains one of powder copper, powder silver, and a powder carbon-based material. With respect to claims 4 and 5, they do not explicitly teach that the cold heat medium contains an antistatic material.
Lu ‘423 teaches a thermal grease (abstract, claim 1). Lu ‘423 teaches that the thermal grease can comprise a powder (abstract, claim 1), where the powder can comprise diamond powder (abstract, claim 1), which is a carbon-based material, and silicon dioxide (claims 8 and 12, [0025]), which is an antistatic material (see Herbig ‘927, [0070]). Lu ‘423 teaches that this thermal grease has reduced cost and enhanced heat transfer efficiency ([0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermal grease comprising a powder, where the powder comprises diamond powder and silicon dioxide taught by Lu ‘423 as the thermal grease used in the apparatus taught by the modified teachings of Imoto ‘771 because this thermal grease has reduced cost and enhanced heat transfer efficiency, as taught by Lu ‘423.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. ‘771 in view of Matsuda et al. ‘321 as applied to claim 6 above, and further in view of Yeh et al. (U.S. Patent Application Publication 2013/0039041, hereafter Yeh ‘041).
	The modified teachings of Imoto ‘771 teach the limitations of claim 6, as discussed above. With respect to claim 7, they do not explicitly teach that the paste is a paste material containing one of nano-sized silver or nano-sized silicone.
	Yeh ‘041 teaches a thermal grease ([0023]). Yeh ‘041 teaches that the thermal grease can be a paste containing silver particles ([0023]).
	The modified teachings of Imoto ‘771 are silent with respect to the composition of the thermal grease.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermal grease comprising a paste containing silver particles taught by Yeh ‘041 as the thermal grease in the apparatus taught by the modified teachings of Imoto ‘771 because it is a suitable material for a thermal grease, as taught by Yeh ‘041.
	Further, it would have been a simple substitution that would have yielded predictable results.

	With respect to claim 7, the modified teachings of Imoto ‘771 do not explicitly teach that the silver particles are nano-sized.
	However, the claimed apparatus differs from the apparatus taught by the modified teachings of Imoto ‘771 only in the size of the silver particles in the thermal grease, and it has been held that changes in size are obvious in the absence of new or unexpected results. See MPEP 2144.04.IV.A.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. ‘771 in view of Matsuda et al. ‘321 as applied to claims 9-10 above, and further in view of Shimomura et al. (U.S. Patent Application Publication 2015/0179/408, hereafter Shimomura ‘408).
	Claims 11 and 12: The modified teachings of Imoto ‘771 teach the limitations of claims 9-10, as discussed above. With respect to claims 11 and 12, they do not explicitly teach that the apparatus further comprises a controller configured to control vertical movement of only the second elevating device and to synchronously control the first elevating device and the second elevating device.
	Shimomura ‘408 teaches a substrate processing apparatus (abstract) comprising an elevating device ([0082]). Shimomura ‘408 teaches that the apparatus can comprise a controller which controls the components of the apparatus including elevating devices ([0082]), where the controller can be configured to control devices of the apparatus individually or simultaneously ([0030], [0080], [0082]). Shimomura ‘408 and Imoto ‘771 teach substrate processing apparatuses (‘771, abstract, Fig. 1; ‘408, abstract, Fig. 1).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the controller which controls the components of the apparatus including elevating devices, where the controller is configured to control devices of the apparatus individually or simultaneously taught by Shimomura ‘408 to the apparatus taught by the modified teachings of Imoto ‘771 because it would have been a combination of prior art elements that would have yielded predictable results.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imoto et al. ‘771 in view of Matsuda et al. ‘321 and Shimomura et al. ‘408 as applied to claims 11-12 above, and further in view of Matsushita et al. (U.S. Patent Application Publication 2018/0233396, hereafter Matsushita ‘396).
	Claims 13 and 14: The modified teachings of Imoto ‘771 teach the limitations of claims 11-12, as discussed above. Imoto ‘771 further teaches that the apparatus can include a temperature sensor for measuring the temperature of the gap ([0031]), and that the coolant is supplied into the gap for cooling ([0018], [0019]).
	With respect to claims 13 and 14, the modified teachings of Imoto ‘771 do not explicitly teach that the apparatus further comprises a pressure sensor configured to measure a pressure of the gap, or that data measured by the pressure sensor and the temperature sensor are transmitted to the controller.
	Matsushita ‘396 teaches a substrate processing apparatus (abstract, Fig. 3). Matsushita ‘396 teaches that the apparatus can include a pressure sensor for detecting the pressure in the gap into which the coolant is supplied for cooling (Fig. 3, [0026]), where data from the sensors is sent to the controller ([0029]). Matsushita ‘396 teaches that this facilitates control of the process chamber ([0029]). Both Matsushita ‘396 and Imoto ‘771 teach substrate processing apparatuses (‘771, abstract, Fig. 1; ‘396, abstract, Fig. 3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the pressure sensor for detecting the pressure in the gap into which the coolant is supplied for cooling, where data from the sensors is sent to the controller taught by Matsushita ‘396 to the apparatus taught by the modified teachings of Imoto ‘771 because it facilitates control of the process chamber, as taught by Matsushita ‘396.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713